885 F.2d 866Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randolph Willis RINGSTAD, Plaintiff-Appellant,v.Luis KUTNER, Attorney at Law, Stephen John Henry, Attorneyat Law, Defendants-Appellees.
No. 89-7571.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided Sept. 15, 1989.

Randolph Willis Ringstad, appellant pro se.
Before DONALD RUSSELL, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Randolph Willis Ringstad appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Ringstad v. Kutner, C/A No. 89-204-15-K (D.S.C. Mar. 13, 1989).  We deny appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Additionally, we would note that, insofar as Ringstad's claims might support a civil action under state law for fraud, dismissal was proper because complete diversity between the parties is not present.  It appears from the record that Ringstad and Henry are both South Carolina residents